DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claims recite:
“executing the first phase of the two-phase commit protocol, the executing the first phase comprising: generating, by the one or more processors, a connection, from the extended architecture as a service to the resource manager, wherein the connection comprises a connection 
“executing the second phase of the two-phase commit protocol, the executing the second phase comprising: executing, by the one or more processors, the transaction on the resources managed by the resource manager, via the connection, the executing comprising: transforming, by the one or more processors, the extended architecture compliant calls into calls in a format acceptable to the resource manager; P201704418US01-2-transmitting, by the one or more processors, the transformed calls to the resource manager, for execution on the resources; obtaining, by the one or more processors, a response, from the resource manager, based on the execution on the resources of the transformed calls; transforming, by the one or more processors, the response, from the format acceptable to the resource manager to an extended architecture compliant response; and transmitting, by the one or more processors, the transformed response to the transaction manage” appear to constitute the inclusion of new matter.
As cited above, independent claims describe the first phase comprising generating… a connection comprising an identifier and maintaining the connection identifier and the state of the transaction in a log. However, the specification at least on paragraph [0002] describes the first phase as 
“In the first phase, program code executing on a processing resource (e.g., a coordinator process) attempts to prepare the processes that comprise a transaction (e.g., participants, cohorts, and/or workers) to take the necessary steps for either committing or aborting the transaction and to vote (indicate), either to commit the transaction, if the transaction participant's local portion execution has ended properly, or to abort, if a problem has been detected with the local portion. The votes can be understood as a binary "yes" (to commit) or "no" (to abort)”

“In the second phase, the program code (e.g., a coordinator) determined whether to commit the transaction, based on all the participants voting to commit, or to abort the transaction, in any other situation. The program code notifies the participants of the determination and based on the notification, the participants execute actions with their local transactional resources (i.e., recoverable resources, including database data) and their respective portions in the transaction's other output (if applicable) in order aid in committing or aborting (e.g., rolling back) the transaction. Thus, in accessing different data-stores, program code compliant with the XA standard utilizes the 2PC protocol to ensure that all resources (i.e., the more than one back-end data-store) either commit or roll back any particular transaction consistently (i.e., all the resources either commit or roll back the transaction). A resource manager that follows the XA specification is referred to as XA-compliant.” 
	As noted from the citations above, the first and second phases of the two-phase protocol do not correspond with the steps recited in amended claims 1, 11, and 20. Therefore, failing to comply with the written description requirement. 



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US 5,768,587) in view of Schaefer et al. (US Patent No. US 6,157,927).

Schaefer was cited in the previous Office Action.

Regarding claim 1, Freund teaches a computer-implemented method, comprising: 
obtaining, by one or more processors executing program code to provide extended architecture as a service, a request from an extended architecture compliant transaction manager, to execute a transaction affecting a resource manager not supported by the transaction manager (Col. 7, lines 6-59: During execution of the transaction, the Application Program 190 will need to perform operations on resources owned by Resource Managers 120 (i.e., resource manager not supported by DTC TM), 130. It communicates these requests using the RM API mentioned above. When communicating with the X/Open Resource Manager 120, the Application Program 190 must include within the communication the X/Open Transaction ID (Xid)… When a request for services is received by the X/Open Resource Manager 120, the X/Open Resource Manager 120 generates a transaction with the Transaction Manager 115 and registers with the Transaction Manager 115 using an ax-- reg() call from the XA interface 150.), wherein executing the transaction comprises utilizing a two-phase commit protocol, wherein the two-phase protocol comprises a first phase and a second phase (Fig. 6 shows a  , wherein the resource manager manages resources comprising at least one extended architecture compliant resource, and at least one extended architecture non-compliant resource (Col. 3, lines 30-60: The Distributed Transaction Coordinator (DTC) software product from Microsoft Corporation is a transaction coordinator that provides transactional coordination facilities using the ACID (Atomicity, Consistency, Isolation and Durability) characteristics of transactions. Transactions within DTC are represented by transactional objects. These transactional objects are created and managed by DTC and are operated on by application programs and resource managers using DTC services. The only resource managers which DTC supports are resource managers which conform to the Microsoft Object Linking and Embedding (OLE) transaction interface definition. This means that existing standards-compliant resources are required to re-code their transaction manager to resource manager interface to the Microsoft OLE transaction interface definition. Examples of such existing standards-compliant resources are the DB2 database from IBM Corporation, Oracle databases, Sybase databases, Informix databases and files such as Gresham Products ISAM files (DB2 and IBM are trademarks of IBM Corporation). Resource managers such as the DB2, Oracle, Sybase and Informix databases and the Gresham products ISAM files are therefore not supported for use with DTC), wherein the request comprises a transaction identifier (Col. 7, lines 7-13: During execution of the transaction, the Application Program 190 will need to perform operations on resources owned by Resource Managers 120, 130. It communicates these requests using the RM API mentioned above. When communicating with the X/Open Resource Manager 120, the Application Program 190 must include within the communication the X/Open Transaction ID (Xid).), and wherein the transaction comprises extended architecture compliant calls (Col. 7, lines 39-44: When a request for services is received by the X/Open Resource Manager 120, the X/Open Resource Manager 120 generates a transaction with the Transaction Manager 115 and registers with the Transaction Manager 115 using an ax-- reg() call from the XA interface 150.).
Freund does not expressly teach executing the first phase of the two-phase commit protocol, the executing the first phase comprising: 
generating, by the one or more processors, a connection, from the extended architecture as a service to the resource manager, wherein the connection comprises a connection identifier; 
maintaining, by the one or more processors, in a log, the connection identifier, the transaction identifier, and a state of the transaction; 
executing the second phase of the two-phase commit protocol, the executing the second phase comprising: 
executing, by the one or more processors, the transaction on the resources managed by the resource manager, via the connection, the executing comprising: 
transforming, by the one or more processors, the extended architecture compliant calls into calls in a format acceptable to the resource manager; P201704418US01-2-transmitting, by the one or more processors, the transformed calls to the 
resource manager, for execution on the resources; 
obtaining, by the one or more processors, a response, from the resource manager, based on the execution on the resources of the transformed calls; 
transforming, by the one or more processors, the response, from the format acceptable to the resource manager to an extended architecture compliant response; and 
transmitting, by the one or more processors, the transformed response to the transaction manager.  

However, Schaefer teaches executing the first phase of the two-phase commit protocol, the executing the first phase comprising: 
generating, by the one or more processors, a connection, from the extended architecture as a service to the resource manager, wherein the connection comprises a connection identifier; 
maintaining, by the one or more processors, in a log, the connection identifier, the transaction identifier, and a state of the transaction; 
executing the second phase of the two-phase commit protocol, the executing the second phase comprising: 
executing, by the one or more processors, the transaction on the resources managed by the resource manager, via the connection, the executing comprising: 
transforming, by the one or more processors, the extended architecture compliant calls into calls in a format acceptable to the resource manager; P201704418US01-2-transmitting, by the one or more processors, the transformed calls to the 
resource manager, for execution on the resources; 
obtaining, by the one or more processors, a response, from the resource manager, based on the execution on the resources of the transformed calls; 
transforming, by the one or more processors, the response, from the format acceptable to the resource manager to an extended architecture compliant response; and 
transmitting, by the one or more processors, the transformed response to the transaction manager.  

However, Schaefer teaches executing the first phase of the two-phase commit protocol (Col. 9, line 66 through Col. 10, line 9: When the MS DTC issues a commitment directive (e.g. prepare, commit, abort) for a given branch by calling one of the aforementioned methods, the resource manager translates that MTS directive into a corresponding service request of the bi-directional, two phase commitment communications protocol (e.g., OSI TP) of the connection manager and issues that corresponding request to the protocol machine. The request is sent to the remote server and an XATMI-compliant transaction manager on the remote server directs the resource manager on the remote server to perform the required operation (prepare, commit or abort).), the executing the first phase comprising: 
generating, by the one or more processors, a connection, from the extended architecture as a service to the resource manager, wherein the connection comprises a connection identifier (Col. 21, lines 16-22: According to another feature of the present invention, for each XATMI service request received from the MTS component 54 that requires a ; 
maintaining, by the one or more processors, in a log, the connection identifier, the transaction identifier, and a state of the transaction (Col. 8, line 55 through Col. 9, line 30: Each XATMI service request that requires a separate connection to the remote server represents a single branch of the global transaction. According to another feature of the present invention, the resource manager further operates to obtain from the transaction processing environment of the first transaction manager, a first identifier assigned to the global transaction within that environment, and to generate therefrom, a second identifier that is used to identify that transaction within the protocol machine of the connection manager… According to yet another feature of the present invention, for each branch of the global transaction, the protocol machine establishes a connection to the remote server to process the service request for that branch and generates a fourth identifier that identifies the connection established for that branch… According to still another feature of the present invention, the resource manager generates a record for each branch… Information stored in the record for a given branch preferably comprises the first, second, third, and fourth identifiers described above; Fig. 5 CRM record; Col. 22, lines 27-29: a txstate field is used to store the current state of the branch); 
executing the second phase of the two-phase commit protocol (Col. 10, lines 9-18: When the operation is complete, the remote server will send an indication back to the resource manager of the interconnect of the present invention via the bi-directional, two-phase commitment communications protocol (e.g., OSI TP) implemented by the protocol machine of the connection manager. When the resource manager receives the indication from the protocol , the executing the second phase comprising: 
executing, by the one or more processors, the transaction on the resources managed by the resource manager, via the connection, the executing comprising: 
transforming, by the one or more processors, the extended architecture compliant calls into calls in a format acceptable to the resource manager (Col. 14, lines 23-28: The resource manager 70 translates the XATMI service requests received from the MTS component 54 and the directives issued by the MS DTC 56 into corresponding service requests of the OSI TP service interface 88); 
transmitting, by the one or more processors, the transformed calls to the resource manager, for execution on the resources (Col. 14, lines 35-43: Significantly, the resource manager 70 coordinates the processing of the OSI TP service requests by the OSI TP protocol machine 68 with the processing of corresponding events in the MTS environment (such as prepare, commit, and abort directives) in a manner that is transparent to both the MTS environment and the remote server 60. It is this capability that enables the remote server 60 to appear to the MS DTC 56 and MTS component 54 as simply another local resource within the MTS environment.); 
obtaining, by the one or more processors, a response, from the resource manager, based on the execution on the resources of the transformed calls (Col. 10, lines 9-19: When the operation is complete, the remote server will send an indication back to the resource manager of the interconnect of the present invention via the bi-directional, two-phase commitment communications protocol (e.g., OSI TP) implemented by the protocol machine of the connection manager.), transforming, by the one or more processors, the response, from the format acceptable to the resource manager to an extended architecture compliant response (Col. 14, lines 31-34 Replies and indications received by the OSI TP protocol machine 68 from the remote server 60 are similarly translated and communicated back to the MTS component 54 and MS DTC 56 as appropriate); and 
transmitting, by the one or more processors, the transformed response to the transaction manager (Col. 10, lines 15-18: When the resource manager receives the indication from the protocol machine, it invokes a notification method provided by the MS DTC to notify the MS DTC that the requested operation has been completed.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schafer with the teachings of Freund to allow communication between a transaction manager/controller with resource managers in an heterogeneous environment. The modification would have been motivated by the desire of providing the ability for any transaction processing environment that does not employ an XATMI-compliant transaction manager to be able to access, as part of a global transaction in that environment, a resource on a remote server in another environment that does operate under the control of an XATMI compliant transaction manager. See at least Schaefer’s Col. 7.

Regarding claim 2, Schaefer teaches further comprising: 
notifying, by the one or more processors, the transaction manager of the connection identifier (Col. 21, lines 16-25: According to another feature of the present invention, for each XATMI service request received from the MTS component 54 that requires a connection to the 

Regarding claim 3, Schaefer teaches wherein generating the connection comprises: 
initiating, by the one or more processors, the connection between the extended architecture as a service to the resource manager (Col. 15, 42-46: The IResourceManagerFactory interface of the MS DTC Proxy Core object 106 contains a Create method that is used by the resource manager 70 to create a Resource Manager object 108 that represents the active connection between the resource manager 70 and the MS DTC 56), or selecting, by the one or more processors, the connection from a pool of connections maintained by the between the extended architecture as a service and various resource managers including the resource manager (Col. 19, lines 59-62: The interconnect 64 of the present invention takes advantage of the OSI-TP association manager functionality to manage connections to the remote server 60 as a pool of resources.).  

Regarding claim 4, Freund teaches wherein executing the transaction on the at least one extended architecture non-compliant resource, further comprises: 
obtaining, by the one or more processors, from the transaction manager, based on the transaction manager obtaining the response, a resolution call (Fig. 6, Step 602: At step 602, the DTC Transaction Manager 145 requests the X/Open-Compatible Resource Manager 120 
based on the dummy result, obtaining, by the one or more processors, a transaction resolution command (Fig. 6, Step 604; At step 604, the X/Open-Compatible Resource Manager 120 acknowledges that it has received the prepare request..) selected from the group consisting of: 
a transaction commit (Fig. 6, Step 610 Commit; If the outcome of the transaction is that it is to commit, then at step 612, the DTC Transaction Manager 145 logs a Commit record on its log file. At step 614, the DTC Transaction Manager 145 requests the X/Open-Compatible Resource Manager 120 to commit the resources for which it is responsible by using the ITransactionResourceAsync:CommitRequest call from the DTC interface.) and a transaction rollback (Fig. 6, Step 610 Rollback; If the outcome of the transaction is that it is to roll back the transaction, then at step 630, the DTC Transaction Manager 145 logs a Rolledback record on its log file. At step 632, the DTC Transaction Manager 145 requests the X/Open-Compatible Resource Manager 120 to roll back the updates made to the resources for which it is responsible by using the ITransactionResourceAsync:AbortRequest call from the DTC interface.);  
P201704418US01-33-executing, by the one or more processors, the transaction resolution command on the extended architecture non-compliant resource and transmitting, by the one or more processors, a result of the executing to the transaction manager (Fig. 6, Steps 612-620: If the outcome of the transaction is that it is to commit, then at step 612, the DTC Transaction Manager 145 logs a Commit record on its log file. At step 614, the DTC Transaction Manager 145 requests the X/Open-Compatible Resource Manager 120 to commit the resources for which it is responsible by using the ITransactionResourceAsync:CommitRequest call from the DTC 

In addition, Schaefer teaches obtaining, by the one or more processors, from the transaction manager, based on the transaction manager obtaining the transformed response (Col. 14, lines 31-34 Replies and indications received by the OSI TP protocol machine 68 from the remote server 60 are similarly translated and communicated back to the MTS component 54 and MS DTC 56 as appropriate);
transforming, by the one or more processors, the resolution call by preparing and transmitting a dummy result to the transaction manager (Col. 10, lines 15-18: When the resource manager receives the indication from the protocol machine, it invokes a notification method provided by the MS DTC to notify the MS DTC that the requested operation has been completed.). 

Regarding claim 5, Schaefer teaches wherein the executing the transaction resolution command on the extended architecture non-compliant resource comprises utilizing the connection identifier and the transaction identifier in the log to identify and execute the transaction (Col. 17, lines 14-30: for each branch of a global transaction (i.e., each XATMI service request received from the MTS component 54 for which the OSI TP protocol machine 68 

Regarding claim 6, Freund teaches wherein executing the transaction on the at least one extended architecture compliant resource, further comprises: 
based on obtaining the response from the resource manager, updating, by the one or more processors, the state of the transaction in the log and transmitting, by the one or more processors, the updated log to the transaction manager in a form readable by the transaction manager (Col. 12, lines 24-31: At step 618, the X/Open-Compatible Resource Manager 120 logs on the log file 320 a "Committed" record and commits the X/Open transaction. At step 620, the X/Open-Compatible Resource Manager 120 informs the DTC Transaction Manager 145 that it has "committed" the transaction using the ITransactionEnlistmentAsync:CommitRequestDone call from the DTC interface.).  

Regarding claim 7, Freund teaches further comprising: 
obtaining, by the one or more processors, a second request from the extended architecture compliant transaction manager, to execute a new transaction affecting the resource manager not supported by the transaction manager, wherein the second request comprises a new transaction identifier (Col. 7, lines 6-59: During execution of the transaction, the Application Program 190 will need to perform operations on resources owned by Resource Managers 120 (i.e., resource manager not supported by DTC TM), 130. It communicates these requests using the RM API mentioned above. When communicating with the X/Open Resource Manager 120, the Application Program 190 must include within the communication the X/Open Transaction ID (Xid)… When a request for services is received by the X/Open Resource Manager 120, the X/Open Resource Manager 120 generates a transaction with the Transaction Manager 115 and registers with the Transaction Manager 115 using an ax-- reg() call from the XA interface 150.); 
generating, by the one or more processors, a new connection, from the extended architecture as a service to the resource manager (Col. 7, lines 39-44: When a request for services is received by the X/Open Resource Manager 120, the X/Open Resource Manager 120 generates a transaction with the Transaction Manager 115 and registers with the Transaction Manager 115 using an ax-- reg() call from the XA interface 150); 
maintaining, by the one or more processors, in the log, the new transaction identifier (Col. 7, lines 43-49: This call returns the transaction id that was generated when the transaction was created. This ensures that when the outcome of the transaction having that transaction id is to be decided, the X/Open Resource Manager 120 is involved in the two phase commit process.);
P201704418US01-34-commencing execution, by the one or more processors, of the new transaction on the resources managed by the resource manager, via the new connection (Col. 6, line 59 through 
obtaining, by the one or more processors, an indication of a failure of the transaction manager, based on obtaining the indication, determining, by the one or more processors, that the new transaction did not complete execution, based on obtaining, by the one or more processors, the state of the new transaction from the log, the new transaction identifier, and resolving, by the one or more processors, the new transaction, wherein the resolving comprises executing a command selected from the group consisting of: a new transaction commit command and a new transaction rollback command (Fig. 6, Step 610; Col. 12: At step 610, the DTC Transaction Manager 145 determines the outcome of the transaction. If either the X/Open-Compatible Resource Manager 120 or the OLE Resource Manager 130 or any other participants in the transaction have indicated that they cannot commit, or if any of the participants fails to respond, the X/Open-Compatible Transaction Manager 145 causes the changes to be rolled back in each of the resource managers. If all of the responses are positive, then the X/Open-Compatible Transaction Manager 145 orders all of the resource managers to commit the transaction…If the outcome of the transaction is that it is to roll back the transaction, then at step 630, the DTC Transaction Manager 145 logs a Rolledback record on its 

In addition, Schaefer teaches wherein the new connection comprises a new connection identifier (Col. 9, lines 10-30: According to yet another feature of the present invention, for each branch of the global transaction, the protocol machine establishes a connection to the remote server to process the service request for that branch and generates a fourth identifier that identifies the connection established for that branch. The fourth identifier is used to identify the connection in subsequent calls to the remote server over that connection…Information stored in the record for a given branch preferably comprises the first, second, third, and fourth identifiers described above. Other information may comprise pointers to certain objects that the resource manager must reference and indications of the state of the branch.);
maintaining, by the one or more processors, in the log, the new connection identifier
and a state of the new transaction (FIG. 5 shows the contents of a CRM record for a given branch including txstate and tp_id);  
obtaining the indication, determining, by the one or more processors, that the new transaction did not complete execution, based on obtaining, by the one or more processors, the state of the new transaction from the log, wherein the obtaining comprises identifying the new transaction based on the new connection identifier (Col. 9, lines 10-30: According to yet another feature of the present invention, for each branch of the global transaction, the protocol machine establishes a connection to the remote server to process the service request for that branch and generates a fourth identifier that identifies the connection established for that branch. The fourth identifier is used to identify the connection in subsequent calls to the remote server over that connection).

Regarding claim 8, Schaefer teaches further comprising: 
deallocating, by the one or more processors, the new connection, from the resource manager (Col. 32, lines 17-31: FIG. 9I illustrates the steps that are performed by the endccr procedure. This procedure is used to release resources that are no longer needed once a branch has committed or aborted. At step 310, the procedure checks the state of the branch. If the state is any of the PREPARED, COMMITING, or ABORTING states, then the resources associated with the branch are awaiting an indication from the remote server 60…  If the branch is not in any of these states, then control passes to step 314 where it is determined whether the OSI TP protocol machine 68 still holds a connection to the remote server for this branch. If so, control passes to step 316 where an hptpx.sub.-- abort.sub.-- req is issued to terminate the connection).  

Regarding claim 9, Schaefer teaches further comprising: 
updating, by the one or more processors, the state of the new transaction in the log (Col. 2, lines 5-15: at the beginning of processing a transaction, a transaction processing application program typically invokes some form of begin-transaction function to indicate that processing of a transaction has begun. This operation is typically logged to an audit file to demarcate the operations associated with the particular transaction.); and 
transmitting, by the one or more processors, the updated log to the transaction manager in a form readable by the transaction manager (Col. 14, lines 31-34 Replies and indications received by the OSI TP protocol machine 68 from the remote server 60 are similarly translated and communicated back to the MTS component 54 and MS DTC 56 as appropriate).  

Regarding claim 10, Schaefer teaches further comprising: deallocating, by the one or more processors, the connection, from the resource manager (Col. 32, lines 17-31: FIG. 9I illustrates the steps that are performed by the endccr procedure. This procedure is used to release resources that are no longer needed once a branch has committed or aborted. At step 310, the procedure checks the state of the branch. If the state is any of the PREPARED, COMMITING, or ABORTING states, then the resources associated with the branch are awaiting an indication from the remote server 60…  If the branch is not in any of these states, then control passes to step 314 where it is determined whether the OSI TP protocol machine 68 still holds a connection to the remote server for this branch. If so, control passes to step 316 where an hptpx.sub.-- abort.sub.-- req is issued to terminate the connection).

Regarding claim 11, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 12, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Regarding claim 20, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2020/0272620 A1) TRANSACTION PROCESSING AT NON-RELATIONAL DATABASES
Ramidi (US PGPUB US 2008/0320020 A1) METHOD AND SYSTEM FOR OPTIMIZING XA OPEN AND XA CLOSE OPERATIONS IN A DISTRIBUTED DATABASE SYSTEM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195